NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                      This opinion was filed for record
                                                    at {}O) OJv:::. oJ~ UJI Wn
                                                   (5:tvJ.,_ For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       Washington (UW) owns property in Seattle but contends that the LPO cannot

       apply to any property owned by UW (UW property). The City disagrees.

               We must now resolve this disagreement. UW wanted to demolish a building

       on its Seattle campus, but that building was nominated for potential landmark

       designation pursuant to the LPO. UW therefore filed a declaratory judgment

       action asking for a judicial determination that the LPO cannot apply to any UW

       property as a matter of law.

               As discussed below, all of UW' s arguments either fail as a matter of law or

       cannot be decided in the first instance by a state court of general jurisdiction.

       Therefore, we reverse the trial court and remand for entry of summary judgment in

       favor of the City and DOCOMOMO US-WEWA (DOCOMOMO). 1

                         FACTUAL AND PROCEDURAL BACKGROUND

               The basis for the controversy currently before us dates back nearly 20 years.

       In 2000, UW prepared a draft campus master plan (CMP) that made UW's position

       clear: "The City landmarks ordinance is a local ordinance which is inapplicable to




               1
                 DOCOMOMO is a nonprofit group dedicated to the preservation of modern
       architecture. The name "is an acronym that stands for Documentation and Conservation of
       Buildings, Site[s], and Neighborhoods of the Modern Movement." Clerk's Papers at 181. The
       nonprofit groups Historic Seattle and the Washington Trust for Historic Preservation intervened
       in this action by stipulation. All three nonprofits are represented by the same counsel and have
       filed joint briefing throughout the case, so this opinion refers to all three as "DOCOMOMO."


                                                        2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City ofSeattle, et al., No. 94232-3


        University property because it conflicts with the [Board of] Regent[s'] exclusive

        authority over its buildings." Clerk's Papers (CP) at 99.

               UW ultimately agreed to an amended CMP, which the City approved, that

        memorialized the parties' disagreement without resolving it: "By adopting and

        approving the Master Plan, neither the University nor the City of Seattle waives or

        concedes its legal position concerning the scope of either party's legal authority to

        control or regulate University property." Id. at 277; see also UNIVERSITY OF

        WASHINGTON MASTER PLAN: SEATTLE CAMPUS 125 (Jan. 2003 ),

        http://cpd.uw.edu/sites/default/files/master-plan/2003 _ CMP/uw-2003-campus-

        master-plan.pdf [https://perma.cc/9T66-LF3W].

               Since UW adopted its CMP in 2003, the applicability of the LPO came up in

        connection with UW' s 20 IO renovation of Husky Stadium and with a 2011

        nomination of the Sand Point Naval Air Station for potential landmark designation.

        In both of those situations, UW chose to voluntarily comply with the LPO process

        but was careful to note that such voluntary compliance "neither waives nor

        concedes its legal position with regard to the City's regulatory jurisdiction over the

        University as an agency of the State of Washington." CP at 176.

               The facts alleged in UW' s complaint in this case are uncontroverted. In

        2015, UW's Board of Regents (Regents) identified the More Hall Annex (Annex)

        for possible demolition, to be replaced with a new Computer Science and


                                                       3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       Engineering Building (CSE II). The Annex had been constructed in 1961 to house

       UW's nuclear reactor. After the reactor was shut down in 1988 and UW's nuclear

       engineering program ended four years later, the Annex sat vacant and unused. On

       December 2, 2015, DOCOMOMO nominated the Annex for potential designation

       as a landmark pursuant to the LPO. While the process of choosing the site for CSE

       II continued, UW filed this declaratory action in King County Superior Court,

       seeking a ruling that the LPO cannot apply to UW property as a matter of law.

              On cross motions for summary judgment, the trial court ruled in favor of

       UW, determining that the LPO "has no application because the University is not a

       'person' or 'owner' as defined in the LPO." Id. at 609. The trial court expressly

       did not consider any of the other issues presented. The City and DOCOMOMO

       appealed. 2

              The Court of Appeals, Division One, certified the case for our direct review,

       and our commissioner accepted certification pursuant to RCW 2.06.030 and RAP

       4.4. Ruling Accepting Certification, Univ. of Wash. v. City of Seattle, No. 94232-

       3, at 2 (Wash. Mar. 9, 2017). We accepted amici briefings supporting the City




              2  The City and DOCOMOMO did not seek a stay of the trial court's ruling pending
       appeal. Therefore, following the ruling, the City issued a demolition permit and UW demolished
       the Annex. However, we decide this case on the merits because it raises "a question of
       continuing and substantial public interest." Klickitat County Citizens Against Imported Waste v.
       Klickitat County, 122 Wn.2d 619,632, 860 P.2d 390, 866 P.2d 1256 (1993) (citing Sorenson v.
       City of Bellingham, 80 Wn.2d 547,558,496 P.2d 512 (1972)).


                                                       4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       from the Washington State Department of Archaeology and Historic Preservation,

       Futurewise, and the Washington State Association of Municipal Attorneys

       (WSAMA).

                                                   ISSUES 3

               A.     Is the Regents' "full control" over UW property "except as otherwise

       provided by law," as expressed in RCW 28B.20.130(1), subject to limitation by

       applicable state statutes?

               B.     If so, is UW a "[s]tate agenc[y]" that must comply with local

       development regulations adopted pursuant to the Growth Management Act (GMA)

       in accordance with RCW 36.70A.103?

               C.     If so, is the LPO a local "development regulation[]" that was "adopted

       pursuant to" the GMA in accordance with RCW 36.70A.1037

               D.     Is UW a property "'[o]wner"' as defined by SMC 25.12.200 such that

       the LPO applies to UW's Seattle property?

                                        STANDARD OF REVIEW

               UW seeks a holding that the LPO can never apply to any UW property as a

       matter of law. There are no disputed material facts in this case, and all the



               3
                The City raises the question of whether UW's CMP supplants the LPO. However, UW
       invokes the CMP only as evidence that it is mmecessary to apply the LPO to UW property. We
       therefore discuss the CMP to the extent that it is relevant to the other issues presented, rather
       than as a stand-alone issue.


                                                        5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       questions presented require statutory and regulatory interpretation. Our review is

       thus de novo. Burns v. City of Seattle, 161 Wn.2d 129, 140, 164 P.3d 475 (2007).

               State statutes and local ordinances are subject to the same interpretive rules.

       Faciszewski v. Brown, 187 Wn.2d 308, 320, 3 86 P .3d 711 (2016). Where the

       meaning of a statute or ordinance is plain and unambiguous, we must "give effect

       to that plain meaning as an expression of legislative intent." Burns, 161 Wn.2d at

        140. "Plain meaning is discerned from viewing the words of a particular provision

       in the context of the statute in which they are found, together with related statutory

       provisions, and the statutory scheme as a whole." Id.

                                                 ANALYSIS

               UW and the City have been grappling over the LPO's applicability to UW

       property since the City first adopted the LPO in 1977. State v. City of Seattle, 94

       Wn.2d 162, 164-65, 615 P.2d 461 (1980). There is no question that UW's Seattle

       property includes historically and culturally significant resources. The debate has

       always centered on who has the authority to control those resources.

               The last time we addressed this issue directly was in 1980. The court held

       that the LPO could not apply to a portion of UW property as a matter of

       constitutional law. Id. at 166. In the present case, however, the questions

       presented are based on the interpretation of statutes and regulations that have been

       substantially amended since City of Seattle was decided, so we must reconsider the


                                                        6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. a/Wash. v. City ofSeattle, et al., No. 94232-3


        ultimate question of whether the LPO can apply to UW property in light of the

        current statutory language.

               We hold that City of Seattle has been superseded in part by statute and that

        the LPO can, at least in some circumstances, be applied to UW property in Seattle.

        We therefore reverse and remand for the entry of summary judgment in favor of

        the City and DOCOMOMO.

        A.     The Regents' control over UW property is subject to limitation by applicable
               state statutes

               Both UW and its Regents are creatures of statute, with "no powers that are

        not conferred by statute, and none that the legislature cannot take away or ignore."

        State v. Hewitt Land Co., 74 Wash. 573, 580, 134 P. 474 (1913). The first

        Washington State Legislature established "the University of Washington" and

        "vest[ed]" its governance in the Regents. LAWS OF 1889, ch. 12, §§ 1, 3, at 395,

        96. Beginning in 1909, the legislature expressly granted the Regents "full control

        of the university and its property of various kinds." LAWS OF 1909, ch. 97, § 5, at

        240.

               That statutory language had not been amended when City of Seattle was

        decided in 1980, and the statute's strong, unequivocal language was a key factor in

        our decision. City of Seattle, 94 Wn.2d at 165 (citing former RCW 28B.20.130

        (1977)). We began with the principle that municipal ordinances such as the LPO



                                                      7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       cannot apply where they conflict with state statutes pursuant to article XI, section

        11 of the Washington Constitution. Id. at 166.

               Two state statutes were at issue in City of Seattle. The first was former

       RCW 28B.20.130(1), which, as noted, gave the Regents "'full control of the

       university and its property of various kinds."' Id. at 165. The court also

       considered former RCW 28B.20.392(2)(b)(ii) (1969), which specifically gave the

       Regents the authority to "'to raze, reconstruct, alter, remodel or add to existing

       buildings,"' id. at 166, in the "Metropolitan Tract," which is "the original 10-acre

       parcel of land endowed to Washington Territory to establish a university, and now

       lies in the center of downtown Seattle," id. at 164. We held that applying the LPO

       to UW property in the Metropolitan Tract would conflict with both of those

       statutes and therefore that such application would be unconstitutional. Id. at 166.

               However, in 1985, the legislature amended the statute regarding the

       Regents' control to provide that the Regents have "full control of the university

       and its property of various kinds, except as otherwise provided by law." LAWS OF

        1985, ch. 370, § 92(1). That language remains in the current statute, codified at

       RCW 28B.20.130(1). In addition, the statute authorizing UW to raze its

       Metropolitan Tract buildings was repealed in 1999. LAWS OF 1999, ch. 346, § 8(2).

       Consequently, "the legal underpinnings of our precedent have changed or

       disappeared altogether," and we must consider the issue anew. W G. Clark Constr.


                                                        8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       Co. v. Pac. Nw. Reg'l Council of Carpenters, 180 Wn.2d 54, 66,322 P.3d 1207

       (2014).

              The language of the current version ofRCW 28B.20.130(1) is unequivocal:

       the Regents have "full control" over UW property "except as otherwise provided

       by law." When presented with such clear language, we must "'assume the

       Legislature meant exactly what it said and apply the statute as written."' Town of

       Woodway v. Snohomish County, 180 Wn.2d 165,174,322 P.3d 1219 (2014)

       (quoting Duke v. Boyd, 133 Wn.2d 80, 87, 942 P.2d 351 (1997)). There can be

       little doubt that the plain language ofRCW 28B.20.130(1) means that the Regents'

       control over UW property may be limited, at least, by other applicable state

       statutes. 4 The GMA is certainly a state statute. Whether it is applicable is

       discussed below.

              Despite this plain language, UW argues that the legislature never intended to

       limit the Regents' plenary authority over UW property. As a matter of statutory

       interpretation, UW argues that the GMA is a "general law" that cannot "implicitly


              4
                There may be a question as to whether the Regents' full control over UW property may
       be limited directly by local ordinances. In City of Seattle, UW argued "that a blanket rule of
       immunity applies to exempt state property from municipal regulations unless the legislature
       specifically provides otherwise." 94 Wn.2d at 166. This court "decline[d] to apply a rule of
       immunity, and [found] it unnecessary to express an opinion on the validity of such a rule." Id. at
       167. We have since firmly rejected any such blanket immunity, holding instead that we must
       '"determine the intent of the Legislature when deciding whether a govermnental unit is subject to
       a municipal zoning ordinance."' City of Everett v. Snohomish County, 112 Wn.2d 433, 440, 772
       P.2d 992 (1989) (quoting Dearden v. Detroit, 403 Mich. 257,264,269 N.W.2d 139 (1978)).
       However, this case concerns only applicable state statutes, not local ordinances.


                                                       9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       amend" the Regents' full control over UW property. Br. ofResp't at 28 (boldface

       omitted). Relatedly, UW also argues that a "general law" cannot "alter prior

       enabling statutes that assign specific authority to individual state agencies." Id. at

       3 6 (boldface omitted) (citing Residents Opposed to Kittitas Turbines v. State

       Energy Facility Site Evaluation Council, 165 Wn.2d 275, 309-10, 197 P.3d 1153

       (2008)).

              UW relies heavily on the "general-specific rule," which is a rule of statutory

       construction that "a specific statute will prevail over a general statute." Residents

       Opposed, 165 Wn.2d at 309. The general-specific rule is undoubtedly a sound

       principle of statutory construction where applicable. The problem is that before

       applying the general-specific rule, we must identify a conflict between the relevant

       statutes that cannot be resolved or harmonized by reading the plain statutory

       language in context. Id. at 309-10 (holding that RCW 36.70A.103 is a general

       statute that cannot apply in the face of a state statute that specifically and explicitly

       exempts alternative energy facilities from local regulation). Where such a conflict

       is presented, "[a] state agency cannot both preempt local laws and comply with

       such laws at the same time," and the more specific statute prevails. Id. at 309.

              Here, there was no implicit amendment ofRCW 28B.20.130(1), and there is

       no conflict between that statute and the GMA. The Regents' authority over UW

       property was explicitly amended in 1985, allowing the Regents to exercise full


                                                      10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       control over UW property "except as otherwise provided by law." LAWS OF 1985,

       ch. 370, § 92(1) (emphasis added) (underlining omitted). This language

       unambiguously reflects a legislative decision that the Regents' authority is subject

       to limitation by applicable state statutes. Therefore, if the GMA is applicable, then

       the Regents' authority must yield unless there is a specific statute that conflicts

       with the GMA's application to a particular portion of UW's property. Any such

       conflict must be addressed in the context of a particular nomination for potential

       landmark designation or similarly specific facts.

               UW also points to RCW 28B.20.700, which empowers the Regents "to

       provide for the construction, completion, reconstruction, remodeling, rehabilitation

       and improvement of buildings and facilities authorized by the legislature for the

       use of the university" as proof that it cannot be subject to the LPO via the GMA.

       Unfortunately for UW, this statute says nothing about demolishing any buildings,

       and it does not give the Regents any authority over buildings or facilities on UW

       property that were not authorized by the legislature for the use of the university.

       However, UW is seeking a holding that the LPO cannot ever be applied to any UW

       property in any way. There are certainly factual scenarios where the LPO might

       conflict with the Regents' specific authority and thus be inapplicable, but again,

       those scenarios must be considered in their specific factual contexts.




                                                       11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


              Finally, UW points to legislative history, claiming that the legislature added

       the "'except as otherwise provided by law'" language in 1985 for the sole purpose

       of enabling the newly created, now-defunct Higher Education Coordinating Board

       to carry out its "authority to coordinate educational policy among the state's four-

       year institutions of higher education." Br. of Resp't at 29. But UW does not

       explain why we should look to legislative history even though the statute's

       meaning is unambiguous. We decline to do so. Tingey v. Haisch, 159 Wn.2d 652,

       657, 152 P.3d 1020 (2007).

              UW also raises a number of policy arguments. We may resist a plain

       meaning interpretation that would lead to absurd results, Burns, 161 Wn.2d at 150,

       but UW's policy-based arguments show only that UW views the consequences of

       RCW 28B.20.130(l)'s plain meaning as undesirable, not that we should view those

       consequences as absurd. There are competing, reasonable policy arguments that

       favor the City and DOCOMOMO. We do not attempt to resolve these competing

       policy arguments, but they do show that the plain meaning of the statute does not

       necessarily lead to absurd results.

              UW relies on City of Seattle to demonstrate the legislature's "'intent that the

        decision-making power as to preservation or destruction of Tract buildings rests

       with the Board of Regents."' Br. ofResp't at 12 (quoting City of Seattle, 94

        Wn.2d at 166). This argument suffers from two fundamental problems. First, as


                                                      12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       noted above, former RCW 28B.20.392(2)(b)(ii) was repealed in 1999. UW argues

       the repeal does not matter because when it repealed the statute, the legislature

       provided that "[n]othing in this act may be construed to diminish in any way the

       powers of the board of regents to control its property including,. but not limited to,

       the powers now or previously set forth in RCW 28B.20.392." LAWS OF 1999, ch.

       346, § 1. This would be a forceful argument if not for the second fundamental

       problem with UW's argument: the Annex building at issue in this case was located

       on the Seattle campus in the University District, not in the downtown Metropolitan

       Tract. Thus, the Regents' specific authority to raze Metropolitan Tract buildings

       pursuant to former RCW 28B.20.392 is inapplicable.

               UW further claims support for its position from the fact that "the Legislature

       has appropriated funds both to demolish the Annex and to construct CSE II in its

       place." Br. of Resp't at 27. This assertion is misleading. UW cites as support for

       its assertion the declaration of UW' s senior vice president of planning and

       management. That declaration actually states that the legislature appropriated

       funds to deactivate the Annex's nuclear facility in 2006 as required by federal law.

       Nine years later, in 2015, the legislature approved funding for construction of CSE

       II. There is no indication these funding grants were in any way related to each

       other or to the statutory interpretation issue before us now.




                                                       13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


              Finally, UW claims that its CMP already protects historical resources, so

       applying the LPO is unnecessary. This does nothing to advance UW's argument

       about the plain meaning ofRCW 28B.20.130(1) as a matter of law. IfUW feels

       that plain meaning was unintended or ill advised, it must take its concerns to the

       legislature.

              Meanwhile, WSAMA' s amicus brief lays out in detail the potential

       ramifications of a decision in UW's favor. WSAMA points to potential effects

       statewide, given "that the campuses of other colleges and universities are located

       within cities and towns," and those cities and towns have their own local

       development regulations that expressly contemplate application to higher

       education facilities. Br. of Amicus WSAMA at 5. WSAMA further contends that

       the statutes governing the control of these higher education facilities are "identical

       to the UW' s authorizing legislation," such that "the careful balance established by

       other cities' codes will be upset, and ... the legal dispute between the City and the

       UW could recur in another forum as a dispute between a different city and a

       different college or university." Id. at 6-7.

              In addition to these widespread geographical implications, WSAMA notes

       that accepting UW' s position may have widespread legal implications because the

       GMA's entire statutory scheme "is unworkable if development regulations are not

       applied equally." Id. at 16. According to WSAMA, a holding in UW's favor in


                                                      14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       this case would not be limited to the context of historic preservation. Rather, the

       GMA' s entire scope would be called into question, potentially affecting such

       broad, critically important areas as "protection of the environment and critical

       areas, and providing for housing, transportation[,] water, sewer and stormwater."

       Id. To that end, WSAMA contends that the plain language ofRCW 28B.20.130(1)

       shows that the legislature "acted conclusively to rein in the UW and put to rest the

       UW's blanket immunity claim in [City of Seattle, 94 Wn.2d 162]." Id. at 10-11.

              We do not attempt to resolve how these potential ramifications should be

       balanced against UW's competing policy arguments, but WSAMA's concerns are

       certainly reasonable enough to demonstrate that applying RCW 28B.20.130(1) as

       written will not lead to absurd results. Accordingly, we hold that the plain

       language ofRCW 28B.20.130(1) provides that the Regents' control over UW

       property is subject to limitation by other applicable state statutes.

       B.     UW is a state agency that must comply with local development regulations
              adopted pursuant to the GMA

              UW next contends that even if the Regents' authority is subject to limitation

       by applicable state statutes, the GMA is not an applicable state statute because UW

       is not a "[s]tate agenc[y]" that "shall comply with the local comprehensive plans

       and development regulations and amendments thereto adopted pursuant to" the

       GMA. RCW 36.70A.103. The term "state agency" is not defined by either the



                                                      15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       GMA or the regulations interpreting it. RCW 36.70A.030; WAC 365-196-200,

       -210. "When a statutory term is undefined, the words of a statute are given their

       ordinary meaning." State v. Gonzalez, 168 Wn.2d 256, 263, 226 P.3d 131 (2010).

       We hold that UW is a state agency within the plain and ordinary meaning of that

       term as it is used in RCW 36.70A.103.

               At the risk of overstating the obvious, the plain and ordinary meaning of a

       "state agency" is an "agency of the state"-that is, an entity authorized to act on

       behalf of and under the control of the State of Washington. See Bain v. Metro.

       Mortg. Grp., Inc., 175 Wn.2d 83,106,285 P.3d 34 (2012); RESTATEMENT (THIRD)

       OF   AGENCY § 1.01 (AM. LA w INST. 2006). UW is an entity that is authorized to act

       on behalf of the State of Washington "to provide a liberal education in literature,

       science, art, law, medicine, military science and such other fields as may be

       established therein from time to time by the board of regents or by law." RCW

       28B.20.020. To fulfill its mission, UW has been granted specific authority, see

       generally ch. 28B.20 RCW, which is subject to revision by the legislature, Hewitt,

       74 Wash. at 580. UW is clearly a state agency as that term is ordinarily defined.

               This ordinary meaning of a state agency is in no way undermined by the

       statutory context at issue. In fact, one limitation on the GMA's requirement that

       state agencies must comply with local development regulations is that "[n]o local

       comprehensive plan or development regulation may preclude the siting of essential


                                                       16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       public facilities." RCW 36.70A.200(5). "Essential public facilities include ...

       state education facilities." Id. at (1). This limitation would be superfluous if

       agencies concerned with siting state educational facilities, such as UW, were not

       required to comply with local development regulations at all.

              Furthermore, the City points out that UW is a state agency for the purposes

       of many state laws, including "the Public Records Act and the Washington Law

       Against Discrimination, among others." City's Reply Br. at 6 (citing RCW

       42.56.010(1); RCW 49.60.040(19)). Moreover, UW has consistently held itself

       out as a state agency in this and other cases. See, e.g., City of Seattle, 94 Wn.2d at

       166-67 ("Since the University is a state agency and no statute expressly provides

       that the Tract is subject to local laws, the University argues that the Tract is

       immune from the city's landmarks ordinance." (emphasis added)); CP at 178

       (''[T]he University neither waives nor concedes its position with regard to the

       City's regulatory jurisdiction over the University as an agency of the State of

       Washington." (emphasis added)).

              In response, UW contends that "[t]he Legislature expressly specifies where

       it intends the broad term 'state agencies' to include institutions of higher

       education." Br. of Resp't at 40 (boldface omitted). This is not necessarily the

       case. Certainly, some statutes are written to expressly include state universities

       when referring to state agencies. See, e.g., RCW 70.175.070(2) (rural health


                                                      17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       system project). However, some statutes are written to expressly exclude state

       universities. See, e.g., RCW 41.06.133(1)(k)(iii) (state civil service law). And

       some statutes are written with the assumption that state universities are state

       agencies. See, e.g., RCW 42.56.010(1) (Public Records Act); Progressive Animal

       Welfare Soc '.Y v. Univ. of Wash., 125 Wn.2d 243, 884 P.2d 592 (1994) (plurality

       opinion) (applying the Public Records Act to UW). Thus, UW's argument that the

       legislature always specifies when it intends to include state universities as state

       agencies is simply not true.

              UW is a state agency in accordance with the plain and ordinary meaning of

       that term, which is clearly appropriate given the statutory context of RCW

       36.70A.103. Therefore, UW must comply with local development regulations

       adopted pursuant to the GMA.

        C.    We do not address the merits ofUW's argument that the LPO is not a local
              development regulation adopted pursuant to the GMA

              UW next argues that even if it is required to comply with local development

       regulations adopted pursuant to the GMA, the LPO is not such a regulation

       because, according to UW, the LPO was not properly adopted in compliance with

       the GMA. 5 On this issue, UW' s arguments must be addressed in the first instance


              5
                The court requested supplemental briefing from the parties regarding the adoption of the
       LPO. After the parties filed their supplemental briefs, the City moved to admit additional
       evidence or to strike portions of UW' s supplemental brief. This motion was passed to the merits
       and is now denied.


                                                      18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       by the Growth Management Hearings Board (GMHB). RCW 36.70A.280(1)(a);

       Stafne·v. Snohomish County, 174 Wn.2d 24, 32, 271 P.3d 868 (2012). Therefore,

       if UW wants its arguments considered on the merits, it must file a petition with the

       GMHB. If the result is unfavorable, UW may then appeal to the superior court.

       Stafne, 174 Wn.2d at 38.

       D.      UW is a property owner as defined by the LPO

               Finally, we reach the specific issue on which the trial court based its ruling.

       The trial court agreed with UW that the LPO, by its own terms, cannot apply to

       UW property because UW is not a property "'owner'" as defined by the LPO. CP

       at 610. We reverse this determination because by failing to account for the

       regulatory context in which the LPO defines a property owner, the trial court

       applied an unreasonably technical and narrow definition of that term. We hold that

       UW is a property owner as defined by the LPO and therefore that the LPO's own

       language does not preclude its application to UW property.

               Seattle's LPO creates a comprehensive regulatory scheme for historic

       preservation. There are procedural and substantive rules for every stage of the

       process: nominating property for potential landmark designation, considering such

       nominations and seeking input from the property owner and the public at large,

       approving or disapproving nominations, negotiating with the property owner

       regarding the controls that apply to landmark property and the incentives the


                                                       19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       property owner will receive in return, and amending or repealing previous

       landmark designations. Thus, landmark designation is not automatically given to

       any nominated property that meets the minimum qualifications, and landmark

       designations may be reviewed to accommodate changed circumstances.

              UW argues that its own historic preservation procedures are sufficient, if not

       superior, to the LPO, but whether UW is a property owner as defined by the LPO

       requires us to answer the very different question of what the city council intended.

       The LPO defines an '" [oJwner"' as "a person having a fee simple interest, a

       substantial beneficial interest of record or a substantial beneficial interest known to

       the [Landmarks Preservation] Board [(Board)] in an object, site or improvement."

       SMC 25.12.200. In turn, a "person" is defined as "an individual, partnership,

       corporation, group or association." SMC 25.12.220.

              The City contends that UW is a person, and therefore an owner, because it is

       a corporation according to the ordinary meaning of that term as "a group of

       individuals acting collectively as a legal person, distinct from the individuals

       themselves, to exercise the powers bestowed upon it," City's Opening Br. at 26.

       UW does not dispute that it falls within the ordinary meaning suggested by the

       City. However, UW does argue that it is not a corporation because it is not

       organized pursuant to Title 23, 23B, or 24 RCW and the state legislation that




                                                      20
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       established UW in its present form does not use the word "'corporate"' or

       "'corporation."' Br. ofResp't at 18.

               UW casts its interpretation as the only one that accords with the LPO's plain

       language, but the LPO does not say "corporation organized pursuant to Title 23,

       23B, or 24 RCW" or "corporation as established in its charter or enabling

       legislation." It says only "corporation," a word that, as a general matter, may

       reasonably be interpreted either ordinarily and broadly, as the City contends, or

       technically and narrowly, as UW contends. The word alone, without any context,

       does not tell us which interpretation was intended by the city council. Therefore,

       before declaring the word's plain meaning, we must consider the context in which

       it is used. Burns, 161 Wn.2d at 140; Tingey, 159 Wn.2d at 65 8 (if a word has both

       ordinary and technical meanings, the technical meaning is applied only if the

       context shows that the word is being "used in its technical field"). It is apparent

       from the context that "'[o]wner,"' "'[p]erson,"' and "corporation" were intended to

       be interpreted according to their broad, ordinary meanings. SMC 25.12.200, .220 .

              . First looking to the definitions themselves, a narrow and technical

       interpretation simply does not make sense. An "'[o]wner"' is not restricted to a

       legal owner, but rather includes anyone with "a fee simple interest, a substantial

       beneficial interest of record or a substantial beneficial interest known to the

       Board." SMC 25.12.200. Similarly, a "'[p]erson"' includes, among others, a


                                                       21
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       "group or association," words that, to the best of our knowledge, do not have

       technical legal meanings. SMC 25.12.220.

               Second, when read in the complete regulatory context of the LPO, these

       terms are not defined for the purpose of limiting the LPO' s intended reach, as UW

       contends. Rather, they are defined for the purpose of ensuring that anyone whose

       property rights may be affected by an action pursuant to the LPO is given proper

       notice of his or her substantive and procedural rights and obligations. Effecting

       this purpose requires that the words be interpreted according to their broad,

       ordinary meanings.

               The LPO provides that "[a]ny person including the Historic Preservation

       Officer and any member of the Board may nominate any site, improvement or

       object for designation as a landmark." SMC 25.12.370(A) (emphasis added).

       Once property has been nominated, the LPO's standards for approving landmark

       designation are as follows:

                      An object, site or improvement which is more than twenty-five
               (25) years old may be designated for preservation as a landmark site
               or landmark if it has significant character, interest or value as part of
               the development, heritage or cultural characteristics of the City, state,
               or nation, if it has integrity or the ability to convey its significance,
               and if it falls into one ( 1) of the following categories:
                      A.      It is the location of, or is associated in a significant way
               with, an historic event with a significant effect upon the community,
               City, state, or nation; or
                      B.      It is associated in a significant way with the life of a
               person important in the history of the City, state, or nation; or

                                                       22
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


                      C.    It is associated in a significant way with a significant
              aspect of the cultural, political, or economic heritage of the
              community, City, state or nation; or
                     D.     It embodies the distinctive visible characteristics of an
              architectural style, or period, or of a method of construction; or
                     E.     It is an outstanding work of a designer or builder; or
                     F.     Because of its prominence of spatial location, contrasts of
              siting, age, or scale, it is an easily identifiable visual feature of its
              neighborhood or the City and contributes to the distinctive quality or
              identity of such neighborhood or the City.

       SMC 25.12.350. The criteria for nominating and approving property for landmark

       designation thus do not address what type of entity owns the property. Instead, any

       person is permitted to nominate any object, site, or improvement within the City's

       geographical jurisdiction for landmark designation, which may be approved if the

       property meets the criteria of SMC 25.12.350.

              Meanwhile, in literally every instance where the LPO does use the word

       "owner," it is in a provision for giving notice to those whose property rights may

       be affected or in a provision advising property owners of their substantive and

       procedural rights and obligations. None of these provisions distinguish between

       different types of owners; the rights and obligations of an individual are the same

       as those of a partnership, corporation, group, or association. SMC 25.12.120

       (economic incentives and compensation for affected property owners), .210

       (property owner is a party of record), .320(E) (Historic Preservation Officer shall

       "encourage and advise owners"), .320(H) (Historic Preservation Officer shall


                                                      23
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Univ. of Wash. v. City of Seattle, et al., No. 94232-3


       "grant certificates of approval all without prejudice to the right of the owner at any

       time to apply directly to the Board"), .3 80 (providing for service on the owner of

       notice of public meetings where the Board considers whether to take further action

       on a nomination), .400 (providing for service of notice on the owner if the Board

       approves landmark designation), .440 (providing for service on the owner of the

       Board's report and the LPO's negotiation procedures for approved landmark

      .; designations), .490-.570, .610, .630 (providing procedures for the owner to

       negotiate with the Board regarding controls and incentives if landmark designation

       is approved and for review of any controls or incentives by a hearing officer and

       then by the city council), .580-.600 (providing that owners may not be deprived of

       reasonable economic use of their property), .650-.660 (providing for notice to the

       owner of ordinances designating landmark property and of a!ly intended

       amendment or repeal of such ordinances), .670-.680, .720-.730, .750-.770

       (procedures for obtaining approval for making alterations to property nominated

       for landmark designation), .835 (conditions under which an owner may demolish

       landmark property), .840 (general provisions for service of notice on the owner),

       .850 (situations where proceedings on a landmark nomination will be terminated),

        .860 (owner's right to seek revocation or alteration of designation, incentives, and

       controls), .870 (owner's right to copies of staff reports and studies), .900 (owner's

       right to request advice from the Board).


                                                      24
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


               Thus, when the plain language is considered in context, the city council's

        clear purpose in defining an owner was to ensure that everyone with the right to

        notice receives it and is made aware of his or her substantive rights and

        obligations. UW's technical, narrow interpretation does not reflect this purpose.

               UW, however, contends that the broad, ordinary interpretation advanced by

        the City would lead to absurd results because it is "so broad [it] would include the

       . state and federal government even though neither are corporations as that term is

        commonly understood." Br. of Resp't at 21. To the extent that UW's concern is

        that this would allow the LPO to apply to all state and federal property, it is

        undisputed that the LPO cannot apply where it actually conflicts with state or

        federal law. And to the extent that the LPO can apply to state and federal property

        without conflicting with state or federal law, there is no reason to deprive the state

        or federal government of the same substantive and procedural rights and

        obligations afforded to other property owners by the LPO.

               Considered in context, it is clear that the LPO's definition of "owner" should

        be broadly construed in order to ensure that it serves the purposes for which it was

        intended. UW properly does not dispute that it is a corporation, and thus a person,

        and thus an owner, under a broad reading. We therefore reverse the trial court's

        ruling on this issue.




                                                       25
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Univ. of Wash. v. City of Seattle, et al., No. 94232-3


                                               CONCLUSION

               The Regents enjoyed over a century of plenary authority over UW property.

       It is understandable that UW is resistant to changing that structure. It is also

       understandable that UW takes offense at any suggestion that it does not sufficiently

       value its own historical resources. However, it is up to the legislature, not UW, to

       grant, expand, restrict, or rescind the Regents' authority. The plain language of the

       current statutes provide that the Regents' authority is subject to limitation by

       applicable state statutes, including the GMA's provision that state agencies must

       comply with local development regulations adopted pursuant to the GMA. UW

       property that is located in Seattle is thus potentially subject to the LPO absent a

       specific, directly conflicting statute. Accordingly, we reverse the trial court's grant

       of summary judgment in favor of UW and remand for entry of summary judgment

       in favor of the City and DOCOMOMO.




                                                       26
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
            Univ. of Wash. v. City of Seattle, et al., No. 94232-3




            WE CONCUR:




      1-aidtM;tht , ~ .                                              U~~4
   c-                                                                       /
     ....,"""~......_,,_.............


                          l
                              j
                                                                      Wr/J=·
                                                                     eoi~{e~(L
                                                                     }j~c1;1\


                                                           27